Citation Nr: 1341381	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran last served on active duty from August 2004 to February 2005 and retired with more than three years of active military service and 27 years of inactive military service.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The claim was previously remanded by the Board in December 2011.  

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his service connected bilateral hearing loss disability.  

The Veteran was most recently afforded a VA examination in February 2012.  Since then, the Veteran has submitted a private audiological examination which shows diminished speech recognitions scores.  The Board notes that while the private examination is inadequate for appellate purposes as the speech recognition scores are not noted to have been obtained using the Maryland CNC Test, the scores are lower than those noted in the February 2012 VA examination and the Board is concerned that there has been a worsening of the Veteran's hearing loss disability.  Therefore, a new examination is needed.

Furthermore, in a December 2011 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain outstanding VA audiological audiometric findings, dated in March 2008, obtain any and all outstanding VA treatment records, and afford the Veteran a new VA examination.  The AOJ afforded the Veteran a new VA examination in February 2012 and, obtained and associated with the claim file all of the VA outpatient treatment records from 2007 to 2011.  A review of these records, however, shows that the audiometric findings of the audiological examination of March 2008 have not been obtained.  On remand, the RO should specifically obtain the audiometric findings of the March 2008 examination.  If the records cannot be obtained, the reason for their unavailability should be noted in the record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the records of the audiometric testing/findings of March 2008.  If the records cannot be located or are otherwise unavailable, it should be clearly noted in the record and the reason for their unavailability should be noted in the record. 

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the severity of the service-connected bilaterally hearing loss disability.  The claims folder, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular the RO or the AMC should ensure that the examiner provides an assessment of the functional effects of the disability in an occupational setting and on the Veteran's daily activities.

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


